Filed 12/12/14 In re E.O. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


In re E.O., a Person Coming Under the                                   B253544
Juvenile Court Law.
                                                                        (Los Angeles County
                                                                        Super. Ct. No. CK49385)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

MONICA T.,

         Defendant and Appellant.


         APPEAL from a judgment and order of the Superior Court of Los Angeles
County, Annabelle Cortez, Judge. Affirmed.
         Jamie A. Moran, under appointment by the Court of Appeal, for Defendant and
Appellant.
         John F. Krattli, County Counsel, Dawyn R. Harrison, Assistant County Counsel
and Sarah Vesecky, Deputy County Counsel for Petitioner and Respondent.


                                            _____________________
                                   INTRODUCTION
       Mother Monica T. appeals from the juvenile court’s jurisdictional finding under
Welfare and Institutions Code1 section 300 and disposition order under section 361
removing her daughter E. from her care. Mother also alleges that the court erred in
denying her request for a continuance of the disposition hearing. We affirm because the
jurisdictional finding and the disposition order were supported by substantial evidence
that Mother’s methamphetamine use and addiction inhibited her ability to provide E.
regular care and posed a substantial risk of danger to E.’s safety and physical and
emotional well-being. The court did not abuse its discretion in denying the continuance,
as granting it would have violated the time limit for the disposition hearing under section
352, subdivision (b).
                   FACTS AND PROCEDURAL BACKGROUND
       Mother and Father (the Parents) have more than a decade long history of
methamphetamine use. Due to their drug use, their two eldest children were removed
from their custody in 2002. Mother has another son by a different father who was also
removed from her custody at that time. The Parents never fully complied with the court
ordered drug and alcohol treatment programs from that dependency case and never
reunited with the children. All three boys live with the maternal grandmother, who is
their legal guardian. E., the Parents’ nine-year-old daughter at issue in this dependency
case, was born after her brothers were placed with maternal grandmother. Although
Mother and Father are married, they have been separated for the last three or four years.
E. lived with Mother in the years prior to the dependency proceedings.
       In 2011, Mother lost her job and moved into the maternal grandmother’s home
with E. Although it was intended to be a temporary arrangement, Mother lived there with
E. for more than two years. During that time, Mother continued to abuse
methamphetamines, which was documented by her own admissions to police and DCFS,




1
       All subsequent statutory references are to the Welfare and Institutions Code.

                                             2
and her arrests for possession of drug paraphernalia. Also, Mother’s relationship with the
maternal grandmother was turbulent and resulted in altercations in the home.
       In October 2011, Mother and the maternal grandmother engaged in a verbal
argument regarding the children, and police responded to the disturbance. Mother
admitted to the police that she was a methamphetamine user and possessed two glass
pipes in her room. The police retrieved the two used pipes, which had burn marks and
contained methamphetamine residue, and arrested Mother for possession of drug
paraphernalia as well as for an outstanding traffic warrant. Mother also admitted to the
officers that she had smoked methamphetamine on October 29, 2011, was addicted to
methamphetamine, and had been using it for the past 11 years.
       In May 2012, police performed a welfare check at the maternal grandmother’s
home because police received a report that Mother was using methamphetamine on and
off. Mother told police that she had used methamphetamine during the previous weekend
while camping with friends. Police searched her bedroom and found three glass pipes,
which Mother asserted were not hers. Police then arrested Mother for outstanding
warrants and for possession of drug paraphernalia. Notably, later that day, the maternal
grandmother called the police, stating that Father was under the influence of
methamphetamine and that he was trying to pick up E. from her home.
       With regard to the three pipes, Mother asserted that they were not hers to DCFS in
a 2013 interview. She told DCFS that “the cops came and search[ed] my bedroom that I
share with the children and they found some old drug pipes.” She stated that the police
found a box of drug pipes under her sons’ bunk beds and another pipe in the closet.
Mother told DCFS that she did not know that the drug pipes were there, and believes
Father called the police to investigate her because Father is angry with her. She asserted
that she would never use drugs around her children, stating that “[w]hen I relapse [sic] in
the past it was when [E.] was not with me, I never use [sic] when I knew I needed to be
responsible for her.”




                                             3
       Although Mother claimed to be drug-free in an April 2013 DCFS interview, she
refused to complete a voluntary drug and alcohol test, and recognized that her refusal
would “look bad.” She also refused to participate in a voluntary Up Front Assessment.2
During that interview, Mother also reported to DCFS that several weeks prior, she and
the maternal grandmother had “got[ten] into it” and that the maternal grandmother claims
that Mother hit her with the remote control. Mother asserted that she did not hit the
maternal grandmother and that the maternal grandmother precipitated the altercation by
speaking badly about Mother’s father. In a separate interview, the maternal grandmother
stated that Mother had hit her in the face with a remote control during the argument, but
that she did not think it was on purpose.
       Mother’s children also indicated deficiencies in Mother’s parenting and conflicts
at home. E. stated that she witnessed Mother and the maternal grandmother arguing. She
stated: “Sometimes. They scream a lot. Sometimes they wake me up.” In another
interview with DCFS, which occurred after Mother moved out of maternal grandmother’s
home, E. stated that she did not want to live with Mother. E. explained that Mother
“sleeps all day long and does not pay much attention to her.” E.’s brothers corroborated
that when Mother was living with them at maternal grandmother’s house, Mother slept a
lot and was not involved in their everyday activities, despite Mother being unemployed.
When questioned about this, Mother admitted to sleeping a lot because she was feeling
depressed. The overall environment appeared to have a negative effect on E., who
Mother described as “a very emotional child.” Mother reported that E. was in therapy
due to the Parents’ separation, their move to maternal grandmother’s home, and “the
instability of everything in her life.”




2
       Up Front Assessments are performed by family preservation agencies at the
request of DCFS and use a standardized assessment tool to evaluate caretaker capacity.
Participation by the caretaker is voluntary. (See http://lacdcfs.org/reunitingfamilies/docs/
Up-Front%20Assessments%20(UFA)%20Info%20list.pdf (as of December 12, 2014).)

                                             4
       Furthermore, in June 2013, during DCFS’s investigation, Mother disappeared with
E. for a short period of time and could not be reached. At that time, Father stated to
DCFS that Mother panicked and cut off contact with people upon learning that DCFS
was investigating their case. Father stated that Mother went into hiding with E. Mother
and E. were eventually located. At the June 20, 2013 detention hearing, the court
detained E. from Mother’s custody, and DCFS subsequently placed E. in the home of her
paternal grandmother.
       DCFS provided the Parents with referrals for counseling, parenting education,
domestic violence, outpatient/inpatient drug treatment programs, and random drug
testing, as well as monthly bus passes to facilitate their participation in the programs.
In its December 9, 2013 last minute information report to the court, DCFS stated that
Mother had not provided any information indicating that she was enrolled in individual
counseling or domestic violence and parenting programs. On September 3, 2013, Mother
had told DCFS that she would be moving to a Christian based rehabilitation home. A
few weeks later, Mother reported to DCFS that the program was not assisting her with the
DCFS case plan and was not allowing her to visit her daughter. DCFS referred Mother to
another rehabilitation program called Prototypes. At the time of the December 9, 2013
last minute information report, DCFS had not been able to verify Mother’s enrollment in
Prototypes. The report also stated that Mother failed to show up for drug tests from
August to October 2013. Mother was previously informed that a missed drug test would
count as a dirty test. DCFS submitted all of the above information to the court in reports
prior to or at the jurisdiction and disposition hearing on December 9, 2013.
       At the December 9, 2013 hearing, Mother moved to admit into evidence a letter
dated December 8, 2013 from her Prototypes counselor, addressed to “Whom It May
Concern.” The letter stated that Mother had been enrolled in Prototypes, a substance
abuse rehabilitation program with regular drug testing, since October 8, 2013. The
Prototypes counselor stated that the facility also offered individual counseling, parenting
classes, and other programs. The letter reported that Mother was in compliance with
Prototypes and “shows great attitude towards her obtaining sobriety.”


                                              5
       The Prototypes counselor further wrote that: “[Mother] and I, her counselor have
made over ten attempts to contact her social worker and her social workers [sic]
supervisor with no response or call backs. [Mother] has tried to contact to establish her
visits and her UA testing for DCFS, and again no response. [Mother] has worked very
hard and finally has established on her own a visit day and time to visit with her daughter.
She has yet to have receive [sic] a bus pass as she is now going to meetings and her
doctor appointments. [Mother] has worked through her struggles personally and through
the issues of the difficulty of establishing a rapport with DCFS.” The letter requested
clear orders on what Mother needed to do to obtain custody of her daughter, and offered
to allow Mother to have overnights with her daughter and to have E. live at Prototypes
with Mother if Mother gained custody of E. while she was still in treatment. The court
admitted the letter over DCFS’s objection that the letter lacked foundation and DCFS
lacked the opportunity to verify the letter.
       In addition, DCFS provided evidence that Father was unemployed and homeless
or living with his mother or friends on a temporary basis during DCFS’s investigation in
2013. DCFS’s reports indicate that although E. appears to have a good relationship with
Father and Father wanted to be her caregiver in the future, he was unable to provide E. a
home. Father also appears to have continuing drug abuse problems, for which DCFS
provided him referrals. Father had consistently tested negative for drugs during random
testing, but he was discharged from his substance abuse program at Mid Valley Recovery
Services, Inc. on October 28, 2013, due to “abandonment of treatment.”
       Based on this information, the juvenile court sustained DCFS’s section 300
petition for E. on two counts. First, it sustained count b-1, which provided that Mother
“has a thirteen-year history of illicit drug abuse and is a current abuser of
methamphetamine, which renders the mother incapable of providing regular care for the
child.” Count b-1 also stated that Mother had been under the influence of
methamphetamine on multiple occasions while E. was in the mother’s care and
supervision and that drug pipes were found in the home Mother shared with E., within
E.’s reach. Count b-1 further alleged that E.’s three brothers were removed from


                                               6
Mother’s custody due to Mother’s illicit drug use. Count b-1 concluded that Mother’s
drug use endangered E.’s physical health and safety, placing her at risk of physical harm
and damage.
        Second, the Court sustained count b-3 that Father has a “thirteen-year history of
substance abuse, and is a frequent user of methamphetamine, which renders the [F]ather
incapable of providing regular care for [E.].” Count b-3 stated that E.’s siblings were
removed from Father’s custody due to his illicit drug use. Count b-3 alleged that
“father’s use of illicit drugs endangers the child’s physical health and safety and places
the child at risk of physical harm and damage.”
        In its minute order, the juvenile court expressly found that “[s]ubstantial danger
exists to the physical health of [E.] and/or [E.] is suffering severe emotional damage, and
there is no reasonable means to protect without removal from parent’s or guardian’s
physical custody.” The court also found that “[r]easonable efforts have been made to
prevent or eliminate the need for removal of the minor from the home of parent(s)/legal
guardians(s).”
        Explaining its findings at the hearing, the court stated “that with respect to both
Mother and Father they have not adequately addressed their long substance abuse history.
And they each have unresolved substance history.” The court noted that Mother and
Father both “are currently on summary probation due to drug related charges.” The court
stated that “Mother and Father openly admit to their drug history and each deny use, but
there is nothing before the court to show this history has been resolved. [¶] For the
Mother, she just recently enrolled in a program. However, the Mother has been a no
show for drug testing on 10-18, 10-3, 9-3, and 8-21. [¶] For the Father, the Father
reports that he enrolled [in an] outpatient drug treatment program on 9-3-2013. However,
the Father was discharged from the program on 10-28-2013 for abandonment of
treatment.” The juvenile court further noted that E.’s siblings have been permanently
removed from the Parents “due to the Mother[’s] illicit drug use, unresolved drug
use . . . .”



                                               7
       After the court rendered its jurisdictional findings, counsel for Mother requested a
continuance of the disposition hearing to early January for DCFS to investigate the letter
from Prototypes, for Mother to have her Prototypes drug counselor appear in court, and
for Mother to obtain information showing that Prototypes would allow E. to be placed in
the program with Mother. The juvenile court held that it would not continue the matter.
The court noted that “this petition . . . was filed originally in June and the First Amended
[Petition] was filed in August and this matter was set for contest back on August 14th,
2013.” The court found that “it would be detrimental to further delay this matter given
that the parties have had several months concerning the petition.”
                                       DISCUSSION
       1.     Standards of Review
       Mother appeals the court’s jurisdictional findings, disposition order, and denial of
her request for a continuance. We review the juvenile court’s jurisdictional findings and
disposition orders for substantial evidence. (Los Angeles County Dept. of Children &
Family Services v. Superior Court (2013) 215 Cal.App.4th 962, 966.) “Substantial
evidence is relevant evidence which adequately supports a conclusion; it is evidence
which is reasonable in nature, credible and of solid value.” (In re R.C. (2012)
210 Cal.App.4th 930, 941.) Although substantial evidence may consist of inferences, the
inferences “ ‘must be “a product of logic and reason” and “must rest on the evidence”
[citation]; inferences that are the result of mere speculation or conjecture cannot support
a finding [citations].’ ” (In re Savannah M. (2005) 131 Cal.App.4th 1387, 1393-1394.)
Conflicts in the evidence and reasonable inferences are resolved in favor of the prevailing
party. (In re Ricardo L. (2003) 109 Cal.App.4th 552, 564.) “[I]ssues of fact and
credibility are questions for the trier of fact.” (Ibid.) The juvenile determination will not
be disturbed unless it exceeds the bounds of reason. (Ibid.)




                                              8
       “[T]he juvenile court has discretion to grant a continuance upon a showing of
good cause if it is not contrary to the best interest of the child.” (In re Mary B. (2013)
218 Cal.App.4th 1474, 1481; § 352, subd. (a).) We review the juvenile court’s denial of
a continuance request for abuse of discretion. (In re Mary B., at p. 1481; In re Giovanni
F. (2010) 184 Cal.App.4th 594, 604-605; In re Elijah V. (2005) 127 Cal.App.4th 576,
585.) “To show abuse of discretion, the appellant must demonstrate the juvenile court
exercised its discretion in an arbitrary, capricious or patently absurd manner that resulted
in a miscarriage of justice.” (In re Joey G. (2012) 206 Cal.App.4th 343, 346.)
       2.     The Jurisdictional Findings Were Supported by Substantial Evidence
       Mother contends the evidence is insufficient to support the juvenile court’s
jurisdictional finding under section 300, subdivision (b) with regard to her ability to care
for E. She asserts that DCFS failed to present evidence regarding the current
circumstances or show that past conduct is likely to continue in the future. Mother does
not, however, challenge the validity of the juvenile court’s jurisdictional finding under
subdivision (b) based on Father’s substance abuse.
       Because the focus of dependency proceedings is on the protection of minor
children, a juvenile court need only “find that one parent’s conduct has created
circumstances triggering section 300,” to acquire jurisdiction over a child. (In re I.A.
(2011) 201 Cal.App.4th 1484, 1491 (I.A.).) “[I]t is commonly said that a jurisdictional
finding involving one parent is ‘ “good against both. More accurately, the [child] is a
dependent if the actions of either parent bring [the child] within one of the statutory
definitions of a dependent.” ’ [Citation.]” (Id. at p. 1492.)
       In the case at bar, the juvenile court exercised its dependency jurisdiction over E.
based on two separate section 300, subdivision (b) counts: the first premised on Mother’s
inability to provide regular care for and endangerment of E. due to her methamphetamine
use, and the second based on Father’s inability to provide regular care for and
endangerment of E. due to his drug use. Accordingly, even if we considered reversing
the jurisdictional finding as to Mother under subdivision (b), the juvenile court would
retain jurisdiction over E. based on the sustained and unchallenged subdivision (b)


                                              9
allegation against Father. Therefore, Mother’s attack on the jurisdictional finding relative
to her conduct alone is nonjusticiable. (I.A., supra, 201 Cal.App.4th at pp. 1490–1491
[“An important requirement for justiciability is the availability of ‘effective’ relief—that
is, the prospect of a remedy that can have a practical, tangible impact on the parties’
conduct or legal status”].) Nonetheless, in an abundance of caution, we briefly address
Mother’s jurisdictional argument on the merits.
        “Section 300, subdivision (b) provides a basis for juvenile court jurisdiction if the
child has suffered, or there is a substantial risk the child will suffer, serious physical harm
or illness caused by the parent’s inability to provide regular care for the child because of
the parent’s . . . substance abuse. A jurisdictional finding under section 300, subdivision
(b) requires: ‘ “(1) neglectful conduct by the parent in one of the specified forms;
(2) causation; and (3) ‘serious physical harm or illness’ to the child, or a ‘substantial risk’
of such harm or illness.” [Citation.]’ [Citations.] The third element ‘effectively requires
a showing that at the time of the jurisdictional hearing the child is at substantial risk of
serious physical harm in the future (e.g., evidence showing a substantial risk that past
physical harm will reoccur).’ [Citation.]” (In re James R. (2009) 176 Cal.App.4th 129,
135.)
        Here, Mother has more than a decade long history of substance abuse, which
resulted in her losing custody of her three sons in 2002. Despite that loss, Mother has
continued to use methamphetamine, and failed to complete the drug rehabilitation
programs, which the court ordered in the first dependency case. Mother acknowledged
that methamphetamine use caused her separation from Father and that the resulting
instability has negatively impacted E. E.’s instability was compounded by Mother’s job
loss, moving into the maternal grandmother’s home, and Mother’s reoccurring conflicts
with the maternal grandmother. Mother was also inattentive to her children and spent
most of her time sleeping while residing with the maternal grandmother, in spite of her
unemployment. In addition, Mother endangered E. by storing her methamphetamine
pipes within E.’s reach in the bedroom that she shared with her children at maternal
grandmother’s home. Mother’s use of methamphetamine has resulted in multiple


                                              10
paraphernalia arrests in the last several years. It is evident that Mother’s substance abuse
has permeated her relationship with E., inhibited her ability to regularly care for E., and
exposed E. to danger.
       Although Mother now claims to be drug free, she refused to complete a voluntary
drug and alcohol test in April 2013, recognizing that her refusal would “look bad.”
Thereafter, she failed to show up for four drug tests in the several months preceding the
jurisdiction disposition hearing. Mother’s successful two-month participation in her
current drug rehabilitation program appears promising, but this alone is not sufficient to
prove that she can consistently provide regular care for E., unaffected by her drug
addiction. (See In re C.J.W. (2007) 157 Cal.App.4th 1075, 1081 [The parents did not
establish changed circumstances, as an element for modifying an order denying
reunification services with respect to two children adjudicated as dependent, where the
parents both had extensive histories of drug use and years of failing to reunify with their
other children, and their efforts at rehabilitation were only three months old at time of
hearing on their petition for modification.]; In re Kimberly F. (1997) 56 Cal.App.4th 519,
531, fn. 9 [“It is the nature of addiction that one must be ‘clean’ for a much longer period
than 120 days to show real reform.”].) Moreover, Mother’s Prototypes counselor does
not state that Mother has obtained sobriety. Rather, the counselor states that Mother “is
in compliance with Prototypes treatment program to date and shows great attitude
towards obtaining sobriety.” (Italics added.)
       To the extent that Mother asserts the court failed to analyze present conditions, we
disagree. The court accounted for Mother’s enrollment in Prototypes and Mother’s two
months of progress in the program. The court nonetheless placed those two months of
progress in perspective with the entire four months that preceded the hearing, stating that
Mother “just recently enrolled in a program. However, the Mother has been a no show
for drug testing on 10-18, 10-3, 9-3, and 8-21.” Substantial evidence supports the court’s
conclusion that two months of progress toward sobriety was insufficient to rebut the
concerns raised by a series of recently missed drug tests. Moreover, Mother’s own
evidence indicates that she is still working toward her sobriety.


                                             11
       Based on the foregoing, we conclude that the juvenile court’s jurisdictional finding
is supported by substantial evidence that Mother has an ongoing drug addiction that
inhibits her ability to provide appropriate care for E. and maintain E.’s safety. There is a
substantial risk that E. will suffer serious physical harm as a result of Mother’s potential
relapse, Mother’s careless behavior in leaving drug paraphernalia with the reach of E.,
and the increasing instability of Mother’s environment, which has already taken its toll on
E. We therefore affirm the jurisdictional finding.
       3.     Substantial Evidence Supports the Disposition Order Removing E.
       Mother asserts that DCFS should not have removed E. from Mother’s custody as
there were reasonable means of preventing E.’s removal. Mother asserts that the
alternative to removal was having E. live at Prototypes with Mother, which was not
explored by the court.
       Under section 361, subdivision (c)(1) children may not be removed from their
parent’s home “unless the juvenile court finds clear and convincing evidence” of a
“substantial danger to the physical health, safety, protection, or physical or emotional
well-being of the minor if the minor were returned home, and there are no reasonable
means by which the minor’s physical health can be protected without removing the minor
from the minor’s parent’s or guardian’s physical custody.” “A removal order is proper if
it is based on proof of (1) parental inability to provide proper care for the minor and
(2) potential detriment to the minor if he or she remains with the parent.” (In re T.W.
(2013) 214 Cal.App.4th 1154, 1163.) Upon satisfying these prongs, the removal is
appropriate even if the parent is not dangerous and the minor at issue has not yet been
harmed. (Ibid.) “The focus of the statute is on averting harm to the child.” (Ibid.)




                                             12
       As explained above with regard to jurisdiction, Mother lacks the ability to provide
E. regular proper care due to her admitted addiction to methamphetamine. Mother is still
working toward sobriety. If E. were to remain in Mother’s care, there is substantial
danger that E.’s emotional trauma would be exacerbated by increased instability, that she
would be exposed to drug paraphernalia, and that Mother would be incapable of
providing for her needs. Additionally, Mother’s June 2013 disappearance with E. also
raises concerns regarding Mother’s judgment and parenting, and E.’s safety while in
Mother’s care.
       To the extent that Mother asserts that the court failed to examine E.’s placement in
Prototypes with Mother, the court lacked evidence that this was a reasonable placement
option. The only piece of evidence the court had regarding possible placement at
Prototypes was a letter written the day before the hearing by a Prototypes counselor. The
letter states that “Prototypes will allow [Mother] to have overnights with her daughter
and even if custody was regained while [Mother] was . . . still in treatment the child can
come into [P]rototypes.” The letter does not appear to anticipate the immediate
placement of E. with Mother in Prototypes. Furthermore, the court had no evidence
regarding how Prototypes would accommodate E. and ensure her health and safety. As
stated above, the court’s focus is on averting harm to E. Removing E. from her paternal
grandmother’s home and placing E. in Prototypes with Mother could increase
environmental instability for this emotionally fragile child. There is a dearth of evidence
to support Mother’s contention that E.’s placement in Prototypes was a reasonable and
safe way to prevent E.’s removal.
       As the evidence establishes that Mother is incapable of regularly caring for E. and
that E. would likely suffer detriment if left in Mother’s care, we conclude that substantial
evidence supported the court’s dispositional order, removing E. from Mother’s care.




                                             13
       4.     The Court Did Not Abuse Its Discretion by Denying the Continuance
       Mother asserts that the court abused its discretion in denying her motion for a
continuance of the disposition hearing. Section 352 governs continuances in dependency
hearings. Continuances must be requested in writing at least two court days prior to the
hearing date with affidavits or declarations detailing specific facts showing that a
continuance is necessary, unless the court for good cause entertains an oral motion for a
continuance. (§ 352, subd. (a).) A continuance may be granted only upon a showing of
good cause, and only if it is not contrary to the interests of the minor. (Ibid.)
“In considering the minor’s interests, the court shall give substantial weight to a minor’s
need for prompt resolution of his or her custody status, the need to provide children with
stable environments, and the damage to a minor of prolonged temporary placements.”
(Ibid.) Continuances are discouraged in dependency cases so that children may receive
loving and secure home environments as soon as reasonably possible. (In re Giovanni F.,
supra, 184 Cal.App.4th at p. 604.) Furthermore, section 352, subdivision (b) mandates
that “In no event shall the court grant continuances that would cause the hearing pursuant
to Section 361 to be completed more than six months after the hearing pursuant to
Section 319.” Meaning, dispositional hearings cannot occur more than six months after
detention hearings.
       Here, the juvenile court afforded Mother ample time to prepare for the December
9, 2014 disposition hearing, as the court stated “this petition . . . was filed originally in
June and the First Amended [Petition] was filed in August and this matter was set for
contest back on August 14th, 2013.” Only on the date of the hearing did Mother verbally
request a continuance “to the early part of January” for DCFS to investigate the letter
from Prototypes, for Mother to have her Prototypes drug counselor appear in court, and
for Mother to obtain information showing that Prototypes would allow E. to be placed in
the program with Mother. Yet, Mother’s counsel never showed good cause by explaining
why she could not bring the motion in writing two days before the hearing, or why she
was unable to come prepared to the hearing with the Prototypes counselor and with the
information regarding E.’s possible placement in Prototypes with Mother.


                                               14
       Furthermore, the court lacked the ability to grant Mother’s requested continuance
to early January, as the continuance would have violated the time limit for the disposition
hearing set forth in section 352, subdivision (b). The court held the detention hearing on
June 20, 2013. Mother made the continuance request at the jurisdiction and disposition
hearing on December 9, 2013, which was five months and twenty days after the detention
hearing. Section 352, subdivision (b) requires the disposition hearing to be held within
six months of the detention. If the court continued the hearing to January as Mother
requested, it would have exceeded the maximum six month time frame for the disposition
hearing mandated by statute.
       In sum, Mother’s request for a continuance was not supported by a showing of
good cause and would have violated section 352, subdivision (b). We therefore conclude
that the court did not abuse its discretion in denying the continuance.
                                     DISPOSITION
       The juvenile court’s judgment finding jurisdiction, dispositional order, and denial
of the continuance are affirmed.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                  KITCHING, J.

We concur:




                     KLEIN, P. J.




                     ALDRICH, J.


                                             15